CHRISTIAN, Judge.
The offense is burglary; the punishment, confinement in the penitentiary for five years.
Appellant pleaded guilty.
Otis Conatser testified that his private residence was burglarized on the night of the 6th of December, 1935, and some pecans taken therefrom. The State introduced appellant’s written confession in which he stated that he and Ross Pack had entered the house by opening a door, and had stolen 120 pounds of pecans.
No bills of exception are brought forward. The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.